DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV with claims 21-40 indicated by Applicant to read thereon, in the reply filed on 2/12/2021 is acknowledged.
While Examiner acknowledges that Applicant indicated that claims 21-40 read on the elected species IV, claims 21-30, 32 and 40 are drawn to non-elected species II and are hereby withdrawn from further consideration therefor.
Claims 21-30, 32 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 36, lines 4-5, the phase “the first direction” lacks antecedent basis.
Re claim 36, line 5, the phase “the second direction” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 34 and 36-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., U.S. Pub. No 2017/0062769A1.
Re claim 31, Kim et al. disclose an organic light emitting diode display device comprising: a substrate 110 (i.e., fig. 4); an overcoating layer 260 on the substrate and including a plurality of micro lenses (fig. 4); an organic emission layer 230 on the plurality of micro lenses (fig. 4); a first electrode 210 between the overcoating layer 260 and the organic emission layer 230 (fig. 4); and a second electrode 240 on the organic emission layer (fig. 4), -4-Application No.: Not Yet AssignedDocket No.: 8733.02950.US22 wherein each of the 
Re claim 34. The organic light emitting diode display device according to claim 31, wherein the first electrode 210 has a pattern that is disposed in an area corresponding to the protrusion (fig. 4).  
Re claim 36. The organic light emitting diode display device according to claim 31, wherein each of the plurality of micro lenses further includes a recess (i.e., fig. 4, located in the left region 310), the slope 300 being disposed between the protrusion and the recess (fig. 4), and wherein the recess of the plurality of micro lenses are arranged in a line along the first direction and staggered along the second direction (figs. 3 and 4).  
Re claim 37. The organic light emitting diode display device according to claim 31, wherein each of the plurality of micro lenses further includes a recess (fig. 4), the slope being disposed between the protrusion and the recess (fig. 4), and wherein the recess of each of the plurality of micro lenses has a hexagonal shape or a honeycomb structure in plan view (fig. 3).  
Re claim 38. The organic light emitting diode display device according to claim 31, wherein the protrusion of each of the plurality of micro lenses has a hexagonal shape or a honeycomb structure in plan view (fig. 3).  
Allowable Subject Matter
Claims 33, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to show each of the plurality of micro lenses further includes a recess, the slope being disposed between the protrusion and the recess, and the organic emission layer is disposed in contact with the overcoating layer in an area corresponding to the recess and the slope as recited in claim 33 or each of the plurality of micro lenses further includes a recess, the slope being disposed between the protrusion and the recess, and wherein an area corresponding to the protrusion is emission areas and an area corresponding to the slope and the recess is non-emission area as recited in claim 35 or each of the plurality of micro lenses further includes a recess, the slope being disposed between the protrusion and the recess, wherein the first electrode includes at least one hole overlapping with the recess, wherein the overcoating layer is exposed at the at least one hole, and wherein the organic emission layer is disposed within the at least one hole as recited in claim 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893